Citation Nr: 1607995	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a July 31, 1992 rating decision that assigned a noncompensable rating for right eye corneal scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing in October 2015.  A transcript is of record.

The Board notes that the rating decision which the Veteran is contesting was dated as "July 17, 1991," but this hand-written date is clearly in error.  The notification letter accompanying the rating decision was date stamped "July 31, 1992."  The Board therefore will refer to this decision as being likewise issued on July 31, 1992.


FINDING OF FACT

The rating decision of July 31, 1992, which assigned a noncompensable rating for right eye corneal scarring, was adequately supported by and consistent with the law and evidence then of record.


CONCLUSION OF LAW

The rating decision of July 31, 1992, which assigned a noncompensable rating for right eye corneal scarring, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving clear and unmistakable error, and no discussion of the duty to notify and assist is required.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The Veteran in this case alleges CUE in a July 31, 1992 rating decision which granted service connection for right eye corneal scarring and assigned a noncompensable rating.  The Veteran has submitted written statements arguing that at the time of his separation from service he had permanent scarring of his right eye cornea which his physicians told him was not correctable by corrective lenses.  The Veteran contends that the March 1992 VA examiner's statement that the Veteran's vision was correctable with cycloplegic refraction to 20/40 was impossible, and thus constitutes CUE in the medical report upon which the July 1992 rating decision was based.  The Veteran further stated at the October 2015 Board hearing that he believes that because the March 1992 VA examiner dilated his pupil, his vision became abnormally improved, as the dilation allowed him to see around the scarring, and the test results produced were inaccurate compared to the true severity of his disability.

Unappealed rating decisions are final.  38 U.S.C.A. § 7105 (West 2014).  A final rating decision is not subject to revision on the same factual basis except by appellate authorities, or on the basis of CUE.  38 C.F.R. § 3.104(a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves clear and unmistakable error, three primary factors are considered: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions at the time were not correctly applied; (2) the error must be "undebatable" and, if it had not been made, would have manifestly changed the outcome; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

In determining whether there is CUE, the doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. at 314. 

In this case, the Veteran contends that because the March 1992 VA examiner produced an inaccurate report regarding his right eye disability, the rating decision which relied on that examination was therefore clearly and unmistakably erroneous.  The March 1992 VA examiner found that the Veteran's visual acuity for distance without correction was 20/80-2, pinhole to 20/30, and his cycloplegic refraction "was -3.75+1.00 x 180 dg. which brought his vision up to 20/40-2."  The private medical evidence of record at that time included an October 1991 letter from eye doctor D.D. stating that the Veteran had corneal ulceration with vascularization of the right eye, with no specific visual acuity findings included, and an October 1991 letter from eye doctor R.M., which stated that the Veteran had an initial visual acuity of 20/400, but that after treatment he had right eye visual acuity of 20/80- in September 1989 and 20/60- in March 1990 "with a head turn to see around the scar partially."

Under the rating criteria for impairment of visual acuity, vision of 20/40 in both eyes is assigned a noncompensable rating.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (1992), subsequently recodified at 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  For a rating of 10 percent, vision in one eye of 20/50 must be shown.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (1992), subsequently recodified at 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).  Applying these rating criteria to the findings of the March 1992 VA examination report, the RO assigned the Veteran a noncompensable rating.

The Board does not find any CUE in the July 1992 rating decision.  While the Veteran has argued that the March 1992 VA examination findings were inaccurate, the Board finds no indication within the evidence of record at the time that the examination was not adequate for rating purposes.  The examination was performed by a qualified clinician, and all test results and observations were reported in detail.  There is a presumption that VA examiners are qualified to provide medical opinions in the absence of a showing that the examiner lacked those presumed qualifications.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013).  The accuracy of the VA examiner's report is likewise entitled to a presumption of regularity.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008).  There is no evidence that the March 1992 VA examiner was not fully qualified and competent to render a report, and thus there was no error in the RO's reliance on that medical report.  The Veteran has also asserted that the results of the examination were inaccurate because his pupils were dilated.  This amounts to a medical judgment regarding how to evaluate a disability, and one which the RO was not qualified to make.  In the absence of medical evidence indicating that the March 1992 examination was not performed properly, the RO's reliance on such examination in assigning a rating does not constitute CUE.

While the Veteran has argued that the other medical evidence was contradictory to the March 1992 findings, as they showed a more severe disability, such an argument is a disagreement with the amount of weight the RO afforded to the VA examination over other evidence of record.  A disagreement over the way VA weighed and evaluated evidence can never rise to the level of CUE.  Damrel, 6 Vet. App. at 246.  

The Board also notes that while the Veteran has submitted additional private medical evidence from the 1980s pertaining to his right eye disability, a finding of CUE must be based on the record and law that existed at the time of the adjudication in question.  Id.  This new evidence therefore cannot be considered in the current evaluation of whether there was CUE in the July 1992 rating decision.

In sum, the Board finds that the RO had a valid basis for its interpretation of the medical evidence in the record at the time of the July 1992 rating decision and its application of the law.  There is no CUE in the March 1992 examination report or in the RO's decision to weigh that report more heavily than the private medical evidence.  The Veteran has not raised any additional arguments regarding CUE in the July 1992 rating decision, nor has the Board found any instances of CUE which would undebatedly have resulted in the granting of a compensable rating for right eye corneal scarring in July 1992.  The July 1992 rating decision was adequately supported by the evidence then of record.  It was not clearly and unmistakably erroneous, and the appeal is denied.


ORDER

The July 31, 1992 rating decision which assigned a noncompensable rating for right eye corneal scarring was not clearly and unmistakably erroneous; the appeal is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


